DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
 The specification is objected to because of the following informalities:  
The applicant is asked to correct the chain of the patent such as adding “Now US. Patent No. 10,357,638B2, Issued on Jul. 23, 2019”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,357,638B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Both the claim 1 of the current application and claim 1 of Patent discloses a balloon catheter (claim 1), comprises a balloon (claim 1), a tubular member (claim 1), an inner guidewire tube (claim 1), a purge passage (claim 1).
However, claim 1 of the patent is narrower than the current application claim as it is farther describes the tubular member lumen has the inflation lumen which is considered as an necessary element to inflate the balloon and/or it is obviousness to modify tubular member to 
Claims 2-6 are rejected as they encompass the scope of claims 2-5.
Note: this rejection can be withdrawn by filing terminal disclaimer. 
Claims 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,357,638B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Both the claim 10 of the current application and claim 1 of Patent discloses a balloon catheter (claim 1), comprises a balloon (claim 1), a tubular member (claim 1), an inner guidewire tube (claim 1), a purge passage (claim 1).
However, claim 10 of the patent is narrower than the current application claim as it is farther describes the tubular member lumen has the inflation lumen which is considered as an necessary element to inflate the balloon and/or it is obviousness to modify tubular member to have the characteristic of the inflation lumen as known to the ordinary skill in the art to have lumen for the inflation the balloon.
Claims 11-15 are rejected as they encompass the scope of claims 2-5.
Note: this rejection can be withdrawn by filing terminal disclaimer. 
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,357,638B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Both the claim 16 of the current application and claim 1 of Patent discloses a balloon catheter (claim 1), comprises a balloon (claim 1), a tubular member (claim 1), an inner guidewire tube (claim 1), a purge passage (claim 1).
However, claim 16 of the patent is narrower than the current application claim as it is farther describes the tubular member lumen has the inflation lumen which is considered as an necessary element to inflate the balloon and/or it is obviousness to modify tubular member to have the characteristic of the inflation lumen as known to the ordinary skill in the art to have lumen for the inflation the balloon.
Claims 17-20 are rejected as they encompass the scope of claims 2-5.
Note: this rejection can be withdrawn by filing terminal disclaimer. 
Also, the Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of copending Application No. 16445983 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
The independent claims 1, 10, 16 of the current application and claim 1 of Patent discloses a balloon catheter (claim 1), comprises a balloon (claim 1), a tubular member (claim 1), an inner guidewire tube (claim 1), a purge passage (claim 1).
However, claim 1 of the copending application is narrower than the current application independents claima as it is farther describes the purge element location as known to the ordinary skill in the art to have purge in any location in the balloon.
The dependent claims are also rejected as they encompass in the scope of in claims 2-6 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Note: the applicant is asked to filed a terminal disclaimer and/or amend the claim in order to overcome the provisionally double patenting. 
Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 6 recite the limitation “its” in line 2, please spell out what “its” is referring to.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Chin et al. (US. 7,641,631B2) (“Chin”).
Re claim 1, Chin discloses a balloon catheter (Fig. 1, and Fig. 2, Fig. 4a) comprising: a balloon (30) attached to a distal portion of a tubular member (20 and 15, Fig. 1); the tubular member having an inflation lumen in communication with the balloon (31, through 32); an inner guidewire tube (tube between 20 and 31) having an inner lumen (lumen around 25) that accommodates a guidewire (25) which passes through and extends distally beyond the inner lumen (Col. 6, lines 8-17); and, a purge passage (39, Fig. 1, Fig. 2, Fig. 4a) extending between an interior of the balloon and an exterior of the balloon catheter (Fig. 1, Fig. 2, Fig. 4a); the purge passage having a first open configuration to allow movement of fluid through the purge passage to an exterior of the balloon catheter ( Fig. 2/ Fig. 6, Fig. 4a); and a second closed configuration to prevent movement of fluid through the purge passage (Fig. 8, Fig. 4b).
Re claim 2, Chin discloses wherein the purge passage has an elliptical shape when in the first open configuration (the circle is specific type of elliptical shape see Figs. 2-3, Fig. 4a, Note: the shape of the purge is also preferable as indicated in ¶0073 of the current application, so the shape can be considered a design choice).
Re claim 3, Chin discloses wherein the purge passage adopts the second closed configuration in response to aspiration pressure (Fig. 8, Fig. 4b).
Re claim 4, Chin discloses wherein when an entirety of the purge passage is closed when in the second closed configuration (Fig. 8, Fig. 4b).
Re claim 5, Chin discloses wherein a particular section of the purge passage is closed when in the second closed configuration (Fig. 8, Fig. 4b).
Re claim 6, Chin discloses wherein the purge passage utilizes a weakened wall region to adopt its second closed configuration (Fig. 8, Fig. 4b).
Re claim 7, Chin discloses a hydrophilic material adjacent the purge port (38, or 38’, Col. 7, lines 1-6, Col. 8, lines 11-15).  
Re claim 8, Chin discloses a swellable material adjacent the purge port (38, or 38’, Col. 7, lines 1-6, Col. 8, lines 11-15). 
Re claim 9, Chin discloses wherein the swellable material swells upon exposure to liquid (38, or 38’, Col. 7, lines 1-6, Col. 8, lines 11-15, Fig. 8, Fig. 4b).  
Re claim 10, Chin discloses a balloon catheter (Fig. 1, and Fig. 2, Fig. 4a) comprising: a balloon (30) attached to a distal portion of a tubular member (20 and 15, Fig. 1); the tubular member having an inflation lumen in communication with the balloon (31, through 32); an inner guidewire tube having an inner lumen (tube between 20 and 31) that accommodates a guidewire (25) which passes through and extends distally beyond the inner lumen (Col. 6, lines 8-17); and, a purge passage (39) extending between an interior of the balloon and an exterior of the balloon catheter (39, Fig. 1, Fig. 2, Fig. 4a); the purge passage having a first open configuration to allow movement of fluid through the purge passage to an exterior of the balloon catheter (Fig. 2/ Fig. 6, Fig. 4a); and a second collapsed configuration to prevent movement of fluid through the purge passage (Fig. 8, Fig. 4b).  
Re claim 11, Chin discloses wherein the purge passage has an elliptical shape when in the first open configuration (the circle is specific type of elliptical shape see Figs. 2-3, Fig. 4a, Note: the shape of the purge is also preferable as indicated in ¶0073 of the current application, so the shape can be considered a design choice).  
Re claim 12, Chin discloses wherein the purge passage has a C or D cross-sectional shape when in the first open configuration (the half circle see Figs. 2-3, Fig. 4a, Note: the shape of the purge is also preferable as indicated in ¶0073 of the current application, so the shape can be considered a design choice).   
Re claim 13, Chin discloses wherein the purge passage adopts the second closed configuration in response to vacuum pressure (Fig. 8, the material 38 is capable to close the opening for the purge passage in response the vacuum pressure).
Re claim 14, Chin discloses wherein the purge passage has a length, and an entire length of the purge passage is collapsed when in the second collapsed configuration (Fig. 4b).  
Re claim 15, Chin discloses wherein only a section of the purge passage is collapsed when in the second collapsed configuration (Fig. 4b).  
Re claim 16, Chin discloses a balloon catheter (Fig. 1, and Fig. 2, Fig. 4a) comprising: a balloon (30)  attached to a distal portion of a tubular member (20 and 15, Fig. 1);  388700-564-CON2the tubular member having an inflation lumen in communication with the balloon (31, through 32); an inner guidewire tube (20) having an inner lumen that accommodates a guidewire which passes through and extends distally beyond the inner lumen (Col. 6, lines 8-17); and, a purge passage (39) extending between an interior of the balloon and an exterior of the balloon catheter (39, Fig. 1, Fig. 2, Fig. 4a); the purge passage having a first open configuration to allow movement of fluid through the purge passage to an exterior of the balloon catheter ( Fig. 2/ Fig. 6, Fig. 4a); and a second swelled configuration to prevent movement of fluid through the purge passage (Fig. 8, Fig. 4b).   
Re claim 17, Chin discloses a swellable material adjacent the purge passage (38, or 38’, Col. 7, lines 1-6, Col. 8, lines 11-15, Fig. 8, Fig. 4b). 
Re claim 18, Chin discloses wherein a portion of the purge passage comprises a swellable material (38, or 38’, Col. 7, lines 1-6, Col. 8, lines 11-15, Fig. 8, Fig. 4b).  
Re claim 19, Chin discloses wherein the swellable material swells upon exposure to liquid(38, or 38’, Col. 7, lines 1-6, Col. 8, lines 11-15, Fig. 8, Fig. 4b).
Re claim 20, Chin discloses wherein the swellable material is hydrophilic (38, or 38’, Col. 7, lines 1-6, Col. 8, lines 11-15, Fig. 8, Fig. 4b).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783

/Lauren P Farrar/Primary Examiner, Art Unit 3783